Citation Nr: 1343449	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2002, for the award of a total disability rating based upon individual unemployability (TDIU). 

2.  Entitlement to an effective date earlier than May 13, 2002, for the award of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1962 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Appeals Management Center (AMC) in Washington, DC.  The Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida currently holds jurisdiction over the appeal.  

The Board remanded this case for a hearing in August 2011.  The Veteran provided testimony at June 2012 Travel Board hearing in St. Petersburg, Florida.  For the reasons discussed below, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.

In a August 2011 Board remand, under a separate docket number, the issue of entitlement to eligibility of the Veteran's daughter under the DEA Chapter 35 benefits program was found to be inextricably intertwined with the above claim.  That issue is addressed in a separate decision under docket number 08-33 864A.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2012.  The law requires that the VLJ who conducts a hearing on appeal participate in any decision made on that appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The VLJ who conducted the June 2012 Travel Board hearing is no longer employed by the Board.  The Veteran was informed of that fact in a September 2013 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  In a October 2013 response to that letter, the Veteran indicated that he wanted to appear at a new hearing before a VLJ of the Board at his local RO.  As such, the Board finds that the Veteran must be scheduled for a new Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a new Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


